         Case 1:20-cv-07472-GHW Document 43 Filed 03/02/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WCA HOLDINGS III, LLC,
                                                      Case No. l:20-cv-7472 (GHW)
                              Plaintiff,

               -against-
                                                      [PROPOSED] REVISED CIVIL CASE
                                                      DISCOVERY PLAN AND
PANASONIC AVIONICS CORPORATION,
                                                      SCHEDULING ORDER
                              Defendant.



       This Revised Civil Case Discovery Plan and Scheduling Order is adopted, pursuant to Fed.

R. Civ. P. 16 and 26(f), upon Plaintiff WCA Holdings III, LLC (“WCA”) and Defendant Panasonic

Avionics Corporation’s (“Panasonic”) joint request for an extension of the discovery deadlines set

forth in the Court’s November 23, 2020 Civil Case Management Plan and Scheduling Order

(“Scheduling Order,” Dkt. No. 22), and good cause for such extension having been shown, the

Scheduling Order is hereby amended as follows:

       1.     All fact discovery shall be completed no later than September 16, 2021.

       1.     Any further interrogatories, including expert interrogatories, shall be served no
              later than August 17. 2021.

       2.     Non-expert depositions, pursuant to Fed. R. Civ. P. 30, 31, shall be completed by
               September 16, 2021.

       3.      Requests to admit pursuant to Fed. R. Civ. P. 36, if any, shall be served no later
               than August 17, 2021.

       4.      All expert discovery, included expert depositions, shall be completed no later than
              November 2, 2021.

       5.      Expert reports shall be served no later than September 16, 2021.

       6.      Rebuttal expert reports shall be served no later than September 30, 2021.
        Case 1:20-cv-07472-GHW Document 43 Filed 03/02/21 Page 2 of 2



      7.     Motions for summary judgment, if any, shall be filed no later than December 2,
             2021.

       8.    The parties shall meet and confer pursuant to Fed. R. Civ. P. 26(f) within thirty
             (30) days of entry of the Court’s order regarding Panasonic’s motion to dismiss
             the Amended Complaint.

      9.     The next case management conference is scheduled for November 16, 2021, at
             11:00 A.M.

       10.   This Revised Civil Case Discovery Plan and Scheduling Order may not be
             changed without leave of Court.




Dated: New York, New York
       March 2, 2021

   K&L GATES LLP                            LOEB & LOEB LLP

   By: /s/ Christopher M. Wyant             By: /s/ Wanda D. French-Brown
   Christopher M. Wyant                     Wanda D. French-Brown
   Justin H. Roeber                         Mary Jean Kim
   925 Fourth Avenue, Suite 2900            345 Park Avenue
   Seattle, WA 98104                        New York, New York 10154
   Telephone: (206)-370-7893                Telephone: (212) 407-4000

   Attorneys for Plaintiff                  Attorneys for Defendant
   WCA Holdings III, LLC                    Panasonic Avionics Corporation

SO ORDERED.

Dated: New York, New York
       March _, 2021



                                                      Hon. Gregory H. Woods, U S D. J.




                                               2
